DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 10/20/2022 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 10/20/2022 in view of the amendments have been fully considered but are persuasive as the applicant’s arguments and amendments are silent on the objections to Specification. Thus, the objections to Specification has been maintained.

With regard to the objections to Claims, Applicant’s arguments filed 10/20/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the objections to Claims other than what is set forth below have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 10/20/2022 in view of amendments have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 10/20/2022 in view of the amendments have been fully considered but are not persuasive at least in view of reasons set forth below. 

On pages 13-14 of Remarks, Applicant argued: 
As set forth above, Applicant has amended independent Claims 14, 27, and 40 making these rejections moot. Indeed, none of the cited references teaches or suggests "mapping the data into a first resource block that is to be transmitted from the device and a second resource block that is to be transmitted from the device, both of which form a resource block that is to be transmitted from the device, wherein the first resource block is from a symbol with an indicated index of the resource block to a symbol with an end index of the resource block, the second resource block is from a symbol with a start index to a symbol with an index of the resource block equal to the indicated index minus one" as found in the claims.

In response to Applicant’s argument, Examiner respectfully disagrees.
As discussed at pages 7-11 of the previous office action dated 08/04/2022, Kim’609 clearly teaches, 
mapping the data into a first resource block and a second resource block, both of which form a resource block that is to be transmitted from the device, wherein the first resource block is from a symbol with an indicated index of the resource block to a symbol with an end index of the resource block, the second resource block is from a symbol with a start index to a symbol with an index of the resource block equal to the indicated index minus one; and transmitting the data.
Although the applicant added the features (see, emphasis), mapping the data into a first resource block that is to be transmitted from the device and a second resource block that is to be transmitted from the device, transmitting the data in the resource block according to the mapping of the data, the examiner notes that Kim’609 teaches, mapping the data into a first resource block that is to be transmitted from the device [FIGS. 6-7 and 9; ¶0109-0100, 0113-0114 and 0120-0121; claim 12, the scrambled bit stream which is scrambled from EPDCCH A1 (i.e., first portion) is mapped to the first resource block; see, annotated FIG. 12 of Kim'609 as shown below); note that the first resource block (as annotated) of FIG. 12 is to be transmitted from a transmitter (e.g., base station or eNB, ¶0039)] and a second resource block that is to be transmitted from the device [FIGS. 6-7 and 9; ¶0109-0100, 0113-0114 and 0120-0121, the scrambled bit stream which is scrambled from EPDCCH A2 (i.e., second portion) is mapped to the second resource block; note that the second resource block (as annotated) of FIG. 12 is to be transmitted from the transmitter (e.g., base station or eNB, ¶0039)], transmitting the data in the resource block according to the mapping of the data [FIGS. 6-7 and 9; ¶0015, 0109-0100 and 0120-0121, transmitting the scrambled bit stream in the resource blocks according to the mapping of the scrambled bit stream].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<FIG. 12 of Kim’609 (as annotated)>

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method of transmitting source bits over indicated resource blocks”.
Appropriate correction is required.

Claim Objections
Claims 34 and 47 are objected to because of the following informality:  
Claim 34 recites, “... the first portion of coded bits ...” (line 2). It is suggested to replace it with “... the first portion of the coded bits ...” for clarity. Claim 47 is objected to at least based on a similar rational applied to claim 34.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 14, 20, 22-23, 27, 33, 35-36, 40, 46 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’609 et al (US Publication No. 2016/0255609) in view of Zhang et al (US Publication No. 2009/0252079) and further in view of Kim’169 et al (US Publication No. 2006/00451169).

Note: Park was cited by the applicant in the IDS received on 06/14/2018. 

Regarding claim 14, Kim’609 teaches, a method at a device [FIGS. 6-7 and 9; ¶0015, 0039, 0109-0100, 0113-0114 and 0120-0121, a method at a base station/eNB], the method comprises: 
scrambling and modulating bits to generate data [FIGS. 6-7 and 9; ¶0015. 0109-0100 and 0120-0121, scrambling and modulating the DCI bit stream to generate data for EPDCCH]; 
mapping the data into a first resource block that is to be transmitted from the device [FIGS. 6-7 and 9; ¶0109-0100, 0113-0114 and 0120-0121; claim 12, the scrambled bit stream which is scrambled from EPDCCH A1 (i.e., first portion) is mapped to the first resource block; see, annotated FIG. 12 of Kim'609 as shown below); note that the first resource block (as annotated) of FIG. 12 is to be transmitted from a transmitter (e.g., base station or eNB, ¶0039)] and a second resource block that is to be transmitted from the device [FIGS. 6-7 and 9; ¶0109-0100, 0113-0114 and 0120-0121, the scrambled bit stream which is scrambled from EPDCCH A2 (i.e., second portion) is mapped to the second resource block; note that the second resource block (as annotated) of FIG. 12 is to be transmitted from the transmitter (e.g., base station or eNB, ¶0039)], both of which form a resource block that is to be transmitted [FIGS. 6-7 and 9; ¶0015, 0109-0100, 0113-0114, and 0120-0121, note that the resource blocks (as annotated) of FIG. 12 forms a combined resource block and the combined resource block of FIG. 12 is to be transmitted from the transmitter], 
transmitting the data in the resource block according to the mapping of the data [FIGS. 6-7 and 9; ¶0015, 0109-0100 and 0120-0121, transmitting the scrambled bit stream in the resource blocks according to the mapping of the scrambled bit stream].  
Although Kim’609 teaches, “mapping the data into a first resource block that is to be transmitted and a second resource block that is to be transmitted, both of which form a resource block that is to be transmitted” as set forth above, Kim’609 does not explicitly teach (see, emphasis), 
wherein the first resource block is from a symbol with an indicated index of the resource block to a symbol with an end index of the resource block, the second resource block is from a symbol with a start index to a symbol with an index of the resource block equal to the indicated index minus one.
However, Zhang teaches, a first resource block is from a symbol with an indicated index of the resource block to a symbol with an end index of the resource block [FIG. 2; ¶0150-0152; table 4, the OFDM symbol index for DL_RS Zone (i.e., second resource block) indicates an index of the OFDM symbol at which the DL-RS Zone begins and the OFDM symbol index for UL_RS Zone (i.e., first resource block) indicates an index of the OFDM symbol (i.e., indicated symbol index) at which the UL-RS Zone begins; note that in the combined resource zone/resource block corresponding to the DL-RS Zone and the UL-RS zone, the UL_RS Zone (i.e., first resource block) is from an index of the OFDM symbol (i.e., indicated symbol index) at which the UL-RS Zone begins to a symbol with an end index of the combined resource zone], a second resource block is from a symbol with a start index to a symbol with an index of the resource block equal to the indicated index minus one [FIG. 2; ¶0150-0152; table 4, the OFDM symbol index for DL_RS Zone (i.e., second resource block) indicates an index of the OFDM symbol at which the DL-RS Zone begins and the OFDM symbol index for UL_RS Zone (i.e., first resource block) indicates an index of the OFDM symbol (i.e., indicated symbol index) at which the UL-RS Zone begins; note that the DL_RS Zone (i.e., second resource block) is from an index of the OFDM symbol (i.e., start index) at which the DL-RS Zone begins to a symbol with the indicated index minus one of the combined zone; since the UL-RS Zone and the DL-RS Zone are adjacent to each other, the end index of the DL-RS Zone corresponds to the start index of the UL-RS Zone minus 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kim’609 with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).	
Although Kim’609 teaches, “scrambling and modulating ... bits to generate data” as set forth above, Kim’609 in view of Zhang does not explicitly teach (see, emphasis), the bits are “coded” bits. 
	However, Kim’169 teaches, the bits are coded bits [FIG. 1A; ¶0015, source bit streams are encoded to produce a plurality of encoded bits streams (I.e., coded bits) and each encoded bit stream is scrambled].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kim’609 in view of Zhang with the teachings of Kim’169  since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 20, Kim’609 in view of Zhang and Kim’169 teaches, all the limitations of claim 14, and Kim’609 further teaches,  
mapping the data, which is scrambled and modulated from a first portion of the coded bits, into the first resource block [FIGS. 6-7 and 9; ¶0015, 0109-0100 and 0120-0121, the scrambled bit stream which is scrambled from EPDCCH A1 (i.e., first portion) is mapped to the first resource block; see, annotated FIG. 12 of Kim’609 as shown above)]; and 
mapping the data, which is scrambled and modulated from a second portion of the coded bits, into the second resource block [FIGS. 6-7 and 9; ¶0015, 0109-0100 and 0120-0121, the scrambled bit stream which is scrambled from EPDCCH A2 (i.e., second portion) is mapped to the second resource block; see, annotated FIG. 12 of Kim’609 as shown above)].  

Regarding claim 22, Kim’609 in view of Zhang and Kim’169 teaches, all the limitations of claim 14, and Kim’609 further teaches, 
wherein a first portion of the coded bits are used to generate the data mapped into the first resource block [FIGS. 6-7 and 9; ¶0015. 0109-0100 and 0120-0121, the scrambled bit stream which is scrambled from EPDCCH A1 (i.e., first portion) is mapped to the first resource block; see, annotated FIG. 12 of Kim’609 as shown above)], and 
a second portion of the coded bits are used to generate the data mapped into the second resource block [FIGS. 6-7 and 9; ¶0015. 0109-0100 and 0120-0121, the scrambled bit stream in the first resource block is mapped to the second resource block; see, annotated FIG. 12 of Kim’609 as shown above)].

Regarding claim 23, Kim’609 in view of Zhang and Kim’169 teaches, all the limitations of claim 14, and Kim’609 further teaches, 
mapping the data, which is scrambled and modulated from the coded bits, into the first resource block [FIGS. 6-7 and 9; ¶0015. 0109-0100 and 0120-0121, the scrambled bit stream which is scrambled from EPDCCH A1 (i.e., first portion) is mapped to the first resource block; see, annotated FIG. 12 of Kim’609 as shown above)]; and 
continuing to map the data into the second resource block [FIGS. 6-7 and 9; ¶0015. 0109-0100 and 0120-0121, the scrambled bit stream which is scrambled from EPDCCH A2 (i.e., second portion) is mapped to the second resource block; see, annotated FIG. 12 of Kim’609 as shown above)].  

Regarding claim 27, Kim’609 teaches, an apparatus [FIG. 23; ¶0173, wireless device] comprising: 
a receiver [FIG. 23; ¶0173, RF unit 63]; and 
a processor [FIG. 23; ¶0173, processor 61] that demodulates and descrambles the data to obtain coded bits [FIG. 8; ¶0129-0130, (the wireless device) demodulates and descrambles a signal].  
Since claim 27 is merely different from claim 14 in that it recites claimed features from the perspective of a counterpart but recites similar features to claim 14 without adding further patentable feature, claim 27 is rejected at least based on a similar rational applied to claim 14.

Regarding claim 33, Kim’609 in view of Zhang and Kim’169 teaches, all the limitations of claim 27 as set forth above, and Kim’609 further teaches, demodulates and descrambles the data [FIG. 8; ¶0129-0130]. Since claim 33 is merely different from claim 20 in that it recites claimed features from the perspective of a counterpart but recites similar features to claim 20 without adding further patentable feature, claim 33 is rejected at least based on a similar rational applied to claim 20.

Regarding claim 35, Kim’609 in view of Zhang and Kim’169 teaches, all the limitations of claim 27 as set forth above, and Kim’609 further teaches, demodulates and descrambles the data [FIG. 8; ¶0129-0130]. Since claim 35 is merely different from claim 20 in that it recites claimed features from the perspective of a counterpart but recites similar features to claim 22 without adding further patentable feature, claim 35 is rejected at least based on a similar rational applied to claim 22.  

Regarding claim 36, Kim’609 in view of Zhang and Kim’169 teaches, all the limitations of claim 27 as set forth above, and Kim’609 further teaches, demodulates and descrambles the data [FIG. 8; ¶0129-0130]. Since claim 36 is merely different from claim 23 in that it recites claimed features from the perspective of a counterpart but recites similar features to claim 23 without adding further patentable feature, claim 36 is rejected at least based on a similar rational applied to claim 23.

Regarding claim 40, claim 40 merely recites similar features to claim 27 without adding further patentable feature. Thus, claim 40 is rejected at least based on a similar rational applied to claim 27.

Regarding claim 46, claim 46 is rejected at least based on a similar rational applied to claim 33.

Regarding claim 48, claim 48 is rejected at least based on a similar rational applied to claim 35.

Regarding claim 49, claim 49 is rejected at least based on a similar rational applied to claim 36.

Claims 15, 28 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’609 et al (US Publication No. 2016/0255609) in view of Zhang et al (US Publication No. 2009/0252079) and further in view of Kim’169 et al (US Publication No. 2006/00451169) and further in view of Jiang et al (US Publication No. 2017/0317793).

Regarding claim 15, although Kim’609 in view of Zhang and Kim’169 teaches, all the limitations of claim 14 as set forth above, and Kim’169  further teaches, performing encoding on source bits to generate the coded bits [FIG. 1A; ¶0015, source bit streams (i.e., source bits) are encoded to produce a plurality of encoded bits streams (I.e., coded bits)], Kim’609 in view of Zhang and Kim’169  does not explicitly teach (see, emphasis), a size of source bits is determined based on a first scaling factor, a first number of resource blocks and a predefined table.  
	However, Jiang teaches, a size of data bits is determined based on a first scaling factor, a first number of resource blocks and a predefined table [¶0083, transport block size is determined based on a scaling factor, number of resource blocks and a predefined table (Table 2)].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Kim’609 in view of Zhang and Kim’169 by including the above-mentioned features, as taught by Jiang because it would provide the system with the enhanced capability of providing fractional subframe transmission with low signaling overhead and high resource utilization [¶0006 and 0008 of Jiang].

Regarding claim 28, claim 28 merely recites similar features to claim 15 without adding further patentable feature. Thus, claim 28 is rejected at least based on a similar rational applied to claim 15.

Regarding claim 41, claim 41 is rejected at least based on a similar rational applied to claim 15.

Claims 34 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’609 et al (US Publication No. 2016/0255609) in view of Zhang et al (US Publication No. 2009/0252079) and further in view of Kim’169 et al (US Publication No. 2006/00451169) and further in view of Kim’264 et al (US Publication No. 2012/0039264).

Regarding claim 34, although Kim’609 in view of Zhang and Kim’169 teaches, all the limitations of claim 33 and particularly, “the first portion of coded bits” and “the second portion of coded bits” as set forth above, and Kim’609 further teaches,  
the first portion of coded bits has a first unit length [FIGS. 6-7 and 9; ¶0015, 0109-0100 and 0120-0121, the EPDCCH A1 (i.e., first portion) has a unit length and is from a starting address; note that every data portion has a unit length and begins from a starting address]; 
the second portion of the coded bits has a second unit length [FIGS. 6-7 and 9; ¶0015, 0109-0100 and 0120-0121, the EPDCCH A2 (i.e., second portion) has a unit length and is from a starting address; note that every data portion has a unit length and begins from a starting address], 
Kim’609 in view of Zhang and Kim’169  does not explicitly teach (see, emphasis), a first unit length is determined according to at least one of a first modulation type, a second unit length is determined according to at least one of a second modulation type. 
However, Kim’264 teaches, a (first or second) unit length is determined according to at least one of a (first or second) modulation type [¶0008 and 0016, MAC PDU size is calculated based on a modulation scheme].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kim’609 in view of Zhang and Kim’169 with the teachings of Kim’264 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 47, claim 47 is rejected at least based on a similar rational applied to claim 34.  
Allowable Subject Matter
Claims 18, 31 and 44 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469